     TONI H. WHITE (SBN 210119)
1    ATTORNEY AT LAW
2
     P.O. BOX 1081
     El Dorado, CA. 95623
3    (530) 885-6244
     Fax (530) 885-8245
4

5
     Attorney for Defendant
     ANTONIO LONG ANDREWS
6
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8

     UNITED STATES OF AMERICA,                   )       No. 2:18-CR-00256 MCE
9
                                                 )
                                                 )
10         Plaintiff,                            )       STIPULATION AND ORDER TO
                                                 )       CONTINUE STATUS CONFERENCE
11
     v.                                          )       UNTIL MAY 30, 2019 AT 10:00 A.M.
                                                 )
12
     Antonio Long Andrews                        )
                                                 )
13
                                                 )
           Defendant.                            )
14
                                                 )
                                                 )
15
                                                 )
16

17
                                        STIPULATION
18
           IT IS HEREBY STIPULATED AND AGREED between Antonio Long Andrews,
19
     the defendant in this matter, by and through his defense counsel, Toni White, and the
20
     United States of America, by and through its counsel, Assistant U.S. Attorney Brian
21
     Fogerty, that the status conference presently set for April 4, 2019, should be continued to
22
     May 30, 2019, at 10:00 a.m. and that time under the Speedy Trial Act should be excluded
23
     from April 4, 2019 through May 30, 2019.
24
           The reason for the continuance is that defense counsel has received over 1000 bates
25
     stamped pages of additional discovery since the last status conference and more is
26
     forthcoming. This brings the total discovery to approximately 2000 bates stamped pages
27
     of discovery along with numerous DVDs containing audio and video recordings. Defense
28

                                                     1
1    counsel needs additional time to continue to review discovery, communicate with the
2    Government and her client, discuss possible resolution and prepare for trial.         The
3    continuance is necessary to ensure continuity of counsel and for defense preparation.
4    Accordingly, the time between April 4, 2019 and May 30, 2019, should be excluded from
5    the Speedy Trial calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv)
6    and Local Code T-4 for defense preparation. The parties stipulate that the ends of justice
7    served by granting this continuance outweigh the best interests of the public and the
8    defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).        AUSA Brian Fogerty has
9    authorized defense counsel Toni White to sign this pleading for him.
10
     Dated: March 29, 2019                                  U.S. ATTORNEY
11
                                                     by:    /s/ Brian Fogerty
12                                                          BRIAN FOGERTY
                                                            Assistant U.S. Attorney
13
                                                            Attorney for the Goverment
14

15
     Dated: March 29, 2019                                  /s/ Toni White
16                                                          TONI WHITE
                                                            Attorney for Defendant
17
                                                            Antonio Long Andrews
18

19
                                             ORDER
20
           IT IS SO ORDERED.
21
     Dated: April 8, 2019
22

23

24

25

26

27

28

                                                 2
